Citation Nr: 1818833	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-20 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife 


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1961 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This matter was previously before the Board in July 2012 and was remanded for the RO to take appropriate action on the appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Subsequently, the RO issued a Statement of Case in March 2014.  Accordingly, the Board's July 2012 remand decision has been substantially complied with by VA.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial, and not strict, compliance with the terms of the remand order is required).  

In October 2017, the Veteran appeared and testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  A March 2007 rating decision denied entitlement to service connection for GERD.  Although the Veteran perfected an appeal to the Board on this issue, he withdrew it during an October 2009 Board hearing, and the claim was subsequently dismissed in a November 2009 Board decision.  

2.  The evidence pertaining to the Veteran's GERD submitted subsequent to the March 2007 do not relate to an unestablished fact necessary to substantiate the claim, and do not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision denying entitlement to service connection for GERD is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017). 

2.  The criteria for reopening the claim of entitlement to service connection for GERD have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his previously denied claim for entitlement to service connection for GERD.  

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Id. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appellate period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than require new and material evidence.  38 C.F.R. § 3.156(c)(1).

In this case, a March 2007 rating decision denied entitlement to service connection for GERD.  Although he perfected an appeal to the Board on this issue, the Veteran withdrew this claim during an October 2009 Board hearing.  The Board subsequently dismissed this issue in November 2009.  Accordingly, the March 2007 rating decision became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.  

In February 2011, the Veteran filed a claim to reopen his previously denied claim for GERD.  The following pieces of evidence have been added to the record since the March 2007 denial:  an April 2014 VA examination, private medical records, VA outpatient treatment records, and lay statements.  While this evidence is new, it is cumulative, redundant, and does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.  

Initially, the Board notes that the Veteran was provided a VA examination in April 2014 for his esophageal conditions.  The VA examiner conducted a thorough review of the claims file, and performed an in-person examination.  The examiner provided a diagnosis of GERD.  The examiner opined that the claimed condition was less likely than not (less than a 50 percent probability) incurred in, or caused by the claimed in-service injury, event, or illness.  The examiner also opined that the Veteran's GERD is less likely than not proximately due to or the result of Agent Orange exposure.  Thus, while this examination is new, it does not raise a reasonably possibility of substantiating the Veteran's claim, and therefore cannot serve as a basis to reopen the claim.  See 38 C.F.R. § 3.156(a).  

Also added to the record after the March 2007 rating decision are private and VA out-patient medical treatment records.  While these records reflect that the Veteran has a current diagnosis of GERD and is receiving treatment for this condition, they are not material to the Veteran's claim because they do not relate to an unestablished fact necessary to substantiate the Veteran's claim.  See id.  Specifically, these records do not contain an opinion connecting the Veteran's current GERD to any injury or event during service.  As such, these medical records cannot serve as a basis to reopen the claim.  

Further, while the lay statements made by the Veteran and his wife during the October 2017 Board hearing are new, they are redundant and reflect other lay statements made by the Veteran prior to the March 2007 decision.  Specifically, during the October 2017 Board hearing, the Veteran recounted the events surrounding his hospitalization in service, as well as his claims that he was exposed to Agent Orange during service, which he believed to be the cause of his stomach problems.  The Veteran's service treatment records were associated with the record prior to the March 2007 decision, and the Veteran made similar Agent Orange claims in his August 2006 claim to reopen.  Thus, while these lay statements are material to the Veteran's claim, they are not new and therefore cannot serve as a basis to reopen the claim.  Id. 

Finally, the Board notes that the Veteran relies heavily on a July 2005 nexus opinion provided by his private physician as a basis for reopening his claim.  However, as this evidence was originally submitted to the RO prior to the March 2007 rating decision, it is not new.  Id.  Further, during the October 2017 Board hearing, the Veteran indicated a desire to submit additional medical records, and his representative requested that the record be held open for 60 days to submit these records.  However, as of the date of this decision, the Veteran has not submitted any additional medical evidence.  

Consequently, the Board finds that the evidence added to the record since the final March 2007 rating decision is cumulative and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for GERD.  See 38 C.F.R. § 3.156(a).  The Board must therefore conclude that new and material evidence has not been received and that the Veteran's claim for service connection for GERD may not be reopened.  


ORDER

New and material evidence having not been received, reopening the claim of entitlement to service connection for GERD is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


